Bloodworth, J.
1. Tlie only assignment of error in the bill of exceptions is upon the overruling of the motion for a new trial, and therefore this court can not consider the alleged error in overruling the demurrer to the indictment, although exceptions pendente lite were filed, *237designated in the bill of exceptions as “material to a clear understanding of the errors complained of,” and sent to this court as a part of the record. House v. American Discount Co., 31 Ga. App. 396 (120 S. E. 701).
Decided June 12, 1928.
Taylor Smith, for plaintiff in error.
S. W. Bagsdale, solicitor-general, contra.
2. “A ruling on a demurrer can not properly be made a ground of a motion for a new trial. Park’s Penal Code, § 1096, annotations under catchword ‘Demurrer.’” Quattlebaum v. State, 32 Ga. App. 68 (122 S. E. 637).
3. Error is alleged on the refusal of the court to declare a mistrial because a witness testified, “We had a lot of reports on Mr. Cunningham.” Each ground of a motion for a new trial must be complete and understandable within itself. This court is not able to tell what was the character of these reports and whether or not the admission of this evidence was harmful to the cause of the accused; hence this court can not say that the trial judge erred in refusing to declare a mistrial because of the admission of this evidence.
4. Special ground 4 of the motion for a new trial alleges that the court erred in refusing to declare a mistrial because of a certain statement made by the solicitor-general in his argument to the jury. In view of the note of the trial judge qualifying this ground and what he said relative to this incident in his instructions to the jury, this ground is without merit.
5. There is some evidence to support the verdict.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.